Case 3:21-cv-00062-DPM Document 4 Filed 04/19/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

LARRY WALKER PLAINTIFF
Vv. No. 3:21-cv-62-DPM

HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY and
REMINGTON ARMS COMPANY, INC. DEFENDANTS

ORDER

Stipulation of dismissal, Doc. 3, noted. I was considering recusal
because of my former representation of Remington and related
companies in the products litigation that resulted from the Westside
School shootings. But the stipulation moots this concern. If Remington
returns to this case, I will revisit the matter. Walker’s claims against
Remington Arms Company, Inc. are dismissed without prejudice. FED.
R. Civ. P. 41(a)(1)(A)(.

So Ordered.

D.P. Marshall Jr. .
United States District Judge

 

 
